NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL B. WILLIAMS,                            No. 18-15265

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01253-DAD-MJS

 v.
                                                MEMORANDUM*
AUDREY KING, Executive Director,
Coalinga State Hospital; COALINGA
STATE HOSPITAL,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Michael B. Williams, a civil detainee under California’s Sexually Violent

Predator Act, appeals pro se from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging due process claims arising from his detention. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under the Younger abstention doctrine. ReadyLink Healthcare, Inc. v.

State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). We affirm.

      The district court properly dismissed Williams’s action under the Younger

abstention doctrine because federal courts are required to abstain from interfering

with pending state court proceedings if all of the requirements for abstention are

met, and no exception to abstention applies. See id. at 758-59 (setting forth

requirements for Younger abstention in civil cases). We reject as without merit

Williams’s contention that extraordinary circumstances render Younger abstention

inapplicable in his case.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Williams’s motion for appointment of counsel and to consolidate cases

(Docket Entry No. 7) is denied.

      AFFIRMED.




                                           2                                    18-15265